DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3 – 5 and 9 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 2, 6 – 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al, U. S. Patent Application Publication 2019/0166030 (“Chen”) in view of Hasegawa, et al, U. S. Patent Application Publication 2012/0293360 (“Hasegawa”).
Regarding claim 1, Chen teaches:
An indoor event detection system, comprising: a transmitter disposed at a first position in an indoor space, including a first antenna having a transmitting direction; and a receiver disposed at a second position in the indoor space, including:  (Chen, paragraph 0145-0213, “[0145] According to various embodiments of the present teaching, the disclosed system includes a Bot (referred to as a Type 1 device) and an Origin (referred to as a Type 2 device) for vital sign detection and monitoring. Each device comprises a transceiver, a processor and a memory.  [0163] There may be multiple Type 1 heterogeneous wireless devices interacting with the same Type 2 heterogeneous wireless device, and/or there may be multiple Type 2 heterogeneous wireless devices interacting with the same Type 1 heterogeneous wireless device. [0164] In the case of multiple Type 1 devices interacting with multiple Type 2 devices, any processing … may be different for different devices. The processing may be based on locations, orientation, … antennas, antenna types, directional/ unidirectional characteristics of the antenna,…  [0368] FIG. 1 illustrates an exemplary network environment 100 for vital sign detection and monitoring in a venue, according to one embodiment of the present teaching. [0316] [0316] The venue may be a space such as a room, a house, an office, a workplace, a hallway..”; numerous Type 1 (i.e. transmitter in first position) and Type 2 devices (i.e. receiver at a second position) can be ordered in an indoor venue; that the antennas for both devices can be directional).
a second antenna communicating with the transmitter based on a line of sight link between the transmitter and the receiver covering an area to be detected in the indoor space, (Chen, paragraph 0213, “[0213] Multiple Type 2 devices may receive the wireless signal asynchronously. They may extract respective time series of CI from the wireless signal asynchronously, with respective heterogeneous starting time. [0316] The venue may be a space such as a room, a house, an office, a workplace, a hallway…”; a Type 2 device positioned in an indoor venue to receive a “time series of CI” (channel information) wireless signals from Type 1 devices indoors).
wherein the transmitter is configured to send a probe signal toward the transmitting direction, and the receiver is configured to receive the probe signal; (Chen, paragraph 0169-0187, “[0169] The Type 1 device may transmit the wireless signal (e.g. a series of probe signals) in a broadcasting manner to at least one Type 2 device(s) through the wireless multipath channel in the venue. [0187] Each first Type 2 device may obtain at least one first time series of CI from the first series of probe signals, the CI being of the first wireless multipath channel between the first Type 2 device and the Type 1 device.”; that the Type 1 transmitter can send an initial probe to the Type 2 receivers in the venue; that the probes can be a first time series of probe signals; that the Type 2 receivers can obtain a first time series of CI information from the probes).
a processor; and a memory storing first event channel state information (CSI) (Chen, paragraph 0289, 0319 and 335, “[0289] The channel information (CI) may be obtained from a communication hardware that is capable of providing the CI. … The communication hardware computes the CI and stores the CI in a buffer memory and make the CI available for extraction. The CI may comprise data and/or at least one matrices related to channel state information (CSI). [0319] The task or the wireless smart sensing task may comprise: object detection, presence detection, object recognition, object verification [0335] An operation, a pre-processing, a processing and/or a postprocessing may be applied to data (e.g. time series of CI, autocorrelation). … moving average (MA) filtering, Fourier transform, wavelet transform, Laplace transform, Hilbert transform, … eigen-decomposition, singular value decomposition (SYD),”; that the Type 2 receivers have a CI receiver, that the CI information can comprise a “smart sensing task” using the CI information; that the system can collect an initial or rolling average of Cis for comparison at a later time; that the CI information can be processed using Fourier Analysis, or eigenvalues among other types of well-known processing).
wherein the processor is configured to detect whether an event associated to the indoor space is occurred by performing the following steps: obtaining a current CSI from the probe signal; (Chen, paragraph 0236, “[0236] The at least one classifier may be applied to classify at least one current CI time series obtained from the series of current probe signals by the at least one second Type 2 device, to classify at least one portion of a particular current CI time series, and/or to classify a combination of the at least one portion of the particular current CI time series and another portion of another CI time series. The at least one classifier may also be applied to associate the current event with a known event, an unknown event and/or another event.”; a Type 2 device can apply processing to a current event and compare that event to previous events based on a known or unknown event; as discussed above the window for the “first” can be a calibration event, an initial event, or a rolling average of previous events).
obtaining an amplitude matrix by extracting a plurality amplitudes of a plurality of sub-carriers from the current CSI; (Chen, paragraph 0287-0291, “[0287] The channel information (CI) may be associated with/ may comprise signal strength, signal amplitude, signal phase, received signal strength indicator (RSSI), channel state information (CSI), [0291] Each CI may be associated with a time stamp. … Each CI may comprise a vector of complex numbers, a matrix of complex numbers, a set of mixed quantities, and/or a multidimensional collection of at least one complex numbers.”; that each CI can be represented as a matrix of signal amplitudes and time-stamped to represent a first probe, initial and current timestamps).
applying a statistical operation on the amplitude matrix to obtain a statistical matrix; (Chen, paragraph 391-394, “Here, one can write the CFRs captured on different subcarriers and different time instances as a CPR matrix G with dimension K x N where N is the number of CPR frames collected. The matrix is given as (see equation 1 below) … where t.sub.i stands for the time instance where the i-th CPR is captured and s.sub.j stands for the subcarrier index of the j-th subcarrier. [0391] The energy spectrum normalizer 330 in this example may be configured for: processing the outputs of the frequency transform applied to each corresponding retained time domain coefficient … The averaging over antenna links may be weighted averaging over the at least one TSCI.”; a channel frequency response (CFR) can be recorded for multiple channel subcarriers for multiple times in a matrix, as stated above the channel information for each CFR can be an amplitude; as stated, the statistical operator can be an average or moving average).

    PNG
    media_image1.png
    205
    622
    media_image1.png
    Greyscale

Chen does not explicitly teach:
and a first eigenvalue range obtained from the first event CSI;
obtaining a plurality of eigenvalues from the statistical matrix; obtaining a current eigenvalue statistical value according to the plurality of eigenvalues; and
determining whether the current eigenvalue statistical value is within the first eigenvalue range,
wherein when the current eigenvalue statistical value is within the first eigenvalue range, a first event associated with the indoor space is determined to be occurred..
Hasegawa teaches:
and a first eigenvalue range obtained from the first event CSI; (Hasegawa, figures 2 and 5, paragraphs 0066- 0101, “[0078] The operation flow goes to step S200. In step S200, the signal processing unit 46 calculates eigenvalue .Lamba.1 - .Lambda.N (where, .Lambda.1 > .Lambda.2 > … >.Lamba.N), and calculates eigenvectors E1 - EN  which correspond to the eigenvalue .Lamba.1 - .Lambda.N respectively. [0079] The operation flow goes to step S210. [0083] In step S220, the signal processing unit 46 inserts the maximum eigenvalue .Lambda.1 and comparison eigenvalues .Lambda.M into the following equation (3) in order to calculate the eigenvalue S1 M of each of comparison eigenvalues  .Lambda.M.”; a range of eigenvalues is calculated, and ordered and creates a matrix of eigenvectors; S210 determines whether this is a calibration (i.e.  first event) or subsequent event; if it is a calibration event, the Eigenvalue rations are calculated when valid (see S224); these average values are later compared to the subsequent events).

    PNG
    media_image2.png
    831
    604
    media_image2.png
    Greyscale

obtaining a plurality of eigenvalues from the statistical matrix; obtaining a current eigenvalue statistical value according to the plurality of eigenvalues; and (Hasegawa, paragraph 0078-0089, “[0078] The operation flow goes to step S200. In step S200, the signal processing unit 46 calculates eigenvalue .Lamba.1 - .Lambda.N (where, .Lambda.1 > .Lambda.2 > … >.Lamba.N), and calculates eigenvectors E1 - EN  which correspond to the eigenvalue .Lamba.1 - .Lambda.N respectively. [0079] The operation flow goes to step S210.”; whether the calibrated or subsequent calculations, the process generates the ordered eigenvalues of Lamba.1 - .Lambda.N (where, .Lambda.1 > .Lambda.2 > … >.Lamba.N), and calculates eigenvectors E1 - EN which correspond to the eigenvalue .Lamba.1 - .Lambda.N respectively from the correlation matrix).
determining whether the current eigenvalue statistical value is within the first eigenvalue range, (Hasegawa, paragraph 0090-0094, “[0090] In step S260, the signal processing unit 46 estimates as the number “L” of the arrival radar waves having the eigenvalue  .Lambda. of not more than a predetermined judgment threshold value in the eigenvalues  .Lambda.1 to  .Lambda.N calculated in step S220, where L<N.”; a method of calculating the current eigenvalues and matrices, and then comparing the current matrix to the calibrated matrix in steps 260-280).
wherein when the current eigenvalue statistical value is within the first eigenvalue range, a first event associated with the indoor space is determined to be occurred. (Hasegawa, paragraph 0095-0100, “[0096] On the other hand, when the judgment result in step S280 indicates that there is no non-selected frequency peak remaining (“NO” in step S280), the operation flow goes to step S290. In step S290, the signal processing unit 46 executes a pair-matching process.”; a method of comparing the two eigenvalue matrices, and if the current value is valid, then declaring an object has been detected (S280) and calculating the objects distance and speed).
In view of the teachings of Hasegawa it would have been obvious for a person of ordinary skill in the art to apply the teachings of Hasegawa to Chen  at the time the application was filed in order to show how a radar device can use a correlation matrix of data, execution eigenvalue operations in order to estimate the position of objects.  In this office action, Chen clearly shows that eigenvalues can be used for this determination (see [0335]), but Chen does not describe the details of the eigenvalue calculations.  Hasegawa has been cited to show how eigenvalues can use the previously and currently collected amplitude measurements can be analyzed to show an object of interest.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Hasegawa to Chen before the effective filing date of the claimed invention in order to combine Hasegawa’s more detailed eigenvalue calculations and Chen’s more generic eigenvalue calculation in order to find an object in a changing environment.  The two eigenvalue calculations merely  perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 2, Chen, as modified by Hasegawa, teaches the indoor event detection system according to claim 1.
Chen further teaches wherein the statistical operation includes performing a covariance operation on the amplitude matrix to obtain a current covariance matrix as the statistical matrix. (Chen, paragraph 0343, “[0343] At least one characteristics of a function (e.g. auto-correlation function, auto-covariance function, cross correlation function, cross-covariance function, power spectral density, a time function, a frequency domain function, a frequency transform) may be determined (e.g. by an object tracking server, the processor, the Type 1 heterogeneous device, the Type 2 heterogeneous device, and/or another device).  [0353] The similarity score may also be based on a pair of, temporally adjacent or not so adjacent, CI from two different time series of CI. The similarity score may be or may include: a time reversal resonating strength (TRRS), a correlation, a cross-correlation, an auto-correlation, a covariance, a cross-covariance, an auto-covariance, an inner product of two vectors,”; that a covariance operation can be used on the CI (channel information), which was identified as an amplitude in claim 1 above).
Regarding claim 6, Chen, as modified by Hasegawa, teaches the indoor event detection system according to claim 1.
Chen further teaches wherein the memory further stores second event CSI and (Chen, paragraph 0283 and 0289, “[0268] The first section of the first time duration of the first CI time series may be a sliding section of the first CI time series. The second section of the second time duration of the second CI time series may be a sliding section of the second CI time series. [0283] The at least one current CI time series may be classified based on: the re-trained projection, the re-trained classifier, and/or the current CI time series. [0289] The channel information (CI) may be obtained from a communication hardware that is capable of providing the CI. … The communication hardware computes the CI and stores the CI in a buffer memory and make the CI available for extraction. The CI may comprise data and/or at least one matrices related to channel state information (CSI). [0506] FIG. 27 shows a particular example of a car with 4 seats, … Four Type 2 devices may be deployed, one at each of the 4 seats … the CI (channel information) associated with the occupied seat A may behave differently ( e.g. become smaller or bigger) from the CI associated with an empty seat A.”; that a series of CI information may be collected and stored in memory; a training event, a first event and at least a second event; that the process can be iterative for a single location, or the process can process multiple locations as is well known in the art).
Hasegawa teaches:
a second eigenvalue range obtained from the second event CSI, and (Hasegawa, figures 2 and 5, paragraphs 0066- 0101, “[0078] The operation flow goes to step S200. In step S200, the signal processing unit 46 calculates eigenvalue .Lamba.1 - .Lambda.N (where, .Lambda.1 > .Lambda.2 > … >.Lamba.N), and calculates eigenvectors E1 - EN  which correspond to the eigenvalue .Lamba.1 - .Lambda.N respectively. [0079] The operation flow goes to step S210. [0083] In step S220, the signal processing unit 46 inserts the maximum eigenvalue .Lambda.1 and comparison eigenvalues .Lambda.M into the following equation (3) in order to calculate the eigenvalue S1 M of each of comparison eigenvalues  .Lambda.M.”; a range of eigenvalues is calculated, and ordered and creates a matrix of eigenvectors; S210 determines whether this is a calibration (i.e.  first event) or subsequent event; if it is a calibration event, the Eigenvalue rations are calculated when valid (see S224); these average values are later compared to the subsequent events).
the processor is further configured to determine whether the current eigenvalue statistical value is within the first eigenvalue range or the second eigenvalue range, (Hasegawa, paragraph 0090-0094, “[0090] In step S260, the signal processing unit 46 estimates as the number “L” of the arrival radar waves having the eigenvalue  .Lambda. of not more than a predetermined judgment threshold value in the eigenvalues  .Lambda.1 to  .Lambda.N calculated in step S220, where L<N.”; a method of calculating the current eigenvalues and matrices, and then comparing the current matrix to the calibrated matrix in steps 260-280).
wherein when the current eigenvalue statistical value is within the second eigenvalue range, a second event associated with the indoor space is determined to be occurred. (Hasegawa, paragraph 0095-0100, “[0096] On the other hand, when the judgment result in step S280 indicates that there is no non-selected frequency peak remaining (“NO” in step S280), the operation flow goes to step S290. In step S290, the signal processing unit 46 executes a pair-matching process.”; a method of comparing the two eigenvalue matrices, and if the current value is valid, then declaring an object has been detected (S280) and calculating the objects distance and speed).
In view of the teachings of Hasegawa it would have been obvious for a person of ordinary skill in the art to apply the teachings of Hasegawa to Chen  at the time the application was filed in order to show how a radar device can use a correlation matrix of data, execution eigenvalue operations in order to estimate the position of objects.  In this office action, Chen clearly shows that eigenvalues can be used for this determination (see [0335]), but Chen does not describe the details of the eigenvalue calculations.  Hasegawa has been cited to show how eigenvalues can use the previously and currently collected amplitude measurements can be analyzed to show an object of interest.  Further,  Chen describes tracking multiple objects where Hasegawa shows only tracking a single object at a time. However, Hasegawa is directed towards a vehicle driving and avoiding objects - it is more than reasonable to conclude that Hasegawa would perform this tracking function continuously as opposed to only a single track and then shutting off.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Hasegawa to Chen before the effective filing date of the claimed invention in order to combine Hasegawa’s more detailed eigenvalue calculations and Chen’s more generic eigenvalue calculation in order to find an object in a changing environment.  The two eigenvalue calculations merely  perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 7, Chen teaches:
An indoor event detection method, comprising: arranging a transmitter at a first position in an indoor space, wherein the transmitter includes a first antenna having a transmitting direction; (Chen, paragraph 0145-0213, “[0145] According to various embodiments of the present teaching, the disclosed system includes a Bot (referred to as a Type 1 device) and an Origin (referred to as a Type 2 device) for vital sign detection and monitoring. Each device comprises a transceiver, a processor and a memory.  [0163] There may be multiple Type 1 heterogeneous wireless devices interacting with the same Type 2 heterogeneous wireless device, and/or there may be multiple Type 2 heterogeneous wireless devices interacting with the same Type 1 heterogeneous wireless device. [0164] In the case of multiple Type 1 devices interacting with multiple Type 2 devices, any processing … may be different for different devices. The processing may be based on locations, orientation, … antennas, antenna types, directional/ unidirectional characteristics of the antenna,…  [0368] FIG. 1 illustrates an exemplary network environment 100 for vital sign detection and monitoring in a venue, according to one embodiment of the present teaching. [0316] [0316] The venue may be a space such as a room, a house, an office, a workplace, a hallway..”; numerous Type 1 (i.e. transmitter in first position) and Type 2 devices (i.e. receiver at a second position) can be ordered in an indoor venue; that the antennas for both devices can be directional).
arranging a receiver at a second position in the indoor space, wherein the receiver includes a second antenna (Chen, paragraph 0213, “[0213] Multiple Type 2 devices may receive the wireless signal asynchronously. They may extract respective time series of CI from the wireless signal asynchronously, with respective heterogeneous starting time. [0316] The venue may be a space such as a room, a house, an office, a workplace, a hallway…”; a Type 2 device positioned in an indoor venue to receive a “time series of CI” (channel information) wireless signals from Type 1 devices indoors).
communicating with the transmitter based on a line of sight link between the transmitter and the receiver covering an area to be detected in the indoor space, (Chen, paragraph 0169-0187, “[0169] The Type 1 device may transmit the wireless signal (e.g. a series of probe signals) in a broadcasting manner to at least one Type 2 device(s) through the wireless multipath channel in the venue. [0187] Each first Type 2 device may obtain at least one first time series of CI from the first series of probe signals, the CI being of the first wireless multipath channel between the first Type 2 device and the Type 1 device.”; that the Type 1 transmitter can send an initial probe to the Type 2 receivers in the venue; that the probes can be a first time series of probe signals; that the Type 2 receivers can obtain a first time series of CI information from the probes).
a processor and a memory storing first event channel state information (CSI) and … configuring the transmitter to send a probe signal toward the transmitting direction; configuring the receiver to receive the probe signal; (Chen, paragraph 0289, 0319 and 335, “[0289] The channel information (CI) may be obtained from a communication hardware that is capable of providing the CI. … The communication hardware computes the CI and stores the CI in a buffer memory and make the CI available for extraction. The CI may comprise data and/or at least one matrices related to channel state information (CSI). [0319] The task or the wireless smart sensing task may comprise: object detection, presence detection, object recognition, object verification [0335] An operation, a pre-processing, a processing and/or a postprocessing may be applied to data (e.g. time series of CI, autocorrelation). … moving average (MA) filtering, Fourier transform, wavelet transform, Laplace transform, Hilbert transform, … eigen-decomposition, singular value decomposition (SYD),”; that the Type 2 receivers have a CI receiver, that the CI information can comprise a “smart sensing task” using the CI information; that the system can collect an initial or rolling average of Cis for comparison at a later time; that the CI information can be processed using Fourier Analysis, or eigenvalues among other types of well-known processing).
configuring the processor to detect whether an event associated to the indoor space is occurred by performing the following steps: obtaining a current CSI from the probe signal; (Chen, paragraph 0236, “[0236] The at least one classifier may be applied to classify at least one current CI time series obtained from the series of current probe signals by the at least one second Type 2 device, to classify at least one portion of a particular current CI time series, and/or to classify a combination of the at least one portion of the particular current CI time series and another portion of another CI time series. The at least one classifier may also be applied to associate the current event with a known event, an unknown event and/or another event.”; a Type 2 device can apply processing to a current event and compare that event to previous events based on a known or unknown event; as discussed above the window for the “first” can be a calibration event, an initial event, or a rolling average of previous events).
obtaining an amplitude matrix by extracting a plurality of amplitudes of a plurality of sub-carriers from the current CSI; (Chen, paragraph 0287-0291, “[0287] The channel information (CI) may be associated with/ may comprise signal strength, signal amplitude, signal phase, received signal strength indicator (RSSI), channel state information (CSI), [0291] Each CI may be associated with a time stamp. … Each CI may comprise a vector of complex numbers, a matrix of complex numbers, a set of mixed quantities, and/or a multidimensional collection of at least one complex numbers.”; that each CI can be represented as a matrix of signal amplitudes and time-stamped to represent a first probe, initial and current timestamps).
applying a statistical operation on the amplitude matrix to obtain a statistical matrix; (Chen, paragraph 391-394, “Here, one can write the CFRs captured on different subcarriers and different time instances as a CPR matrix G with dimension K x N where N is the number of CPR frames collected. The matrix is given as (see equation 1 below) … where t.sub.i stands for the time instance where the i-th CPR is captured and s.sub.j stands for the subcarrier index of the j-th subcarrier. [0391] The energy spectrum normalizer 330 in this example may be configured for: processing the outputs of the frequency transform applied to each corresponding retained time domain coefficient … The averaging over antenna links may be weighted averaging over the at least one TSCI.”; a channel frequency response (CFR) can be recorded for multiple channel subcarriers for multiple times in a matrix, as stated above the channel information for each CFR can be an amplitude; as stated, the statistical operator can be an average or moving average).

    PNG
    media_image1.png
    205
    622
    media_image1.png
    Greyscale

Chen does not explicitly teach:
 a first eigenvalue range obtained from the first event CSI; 
obtaining a plurality of eigenvalues from the statistical matrix; obtaining a current eigenvalue statistical value according to the plurality of eigenvalues; and
determining whether the current eigenvalue statistical value is within the first eigenvalue range,
wherein when the current eigenvalue statistical value is within the first eigenvalue range, a first event associated with the indoor space is determined to be occurred..
Hasegawa teaches:
 a first eigenvalue range obtained from the first event CSI;  (Hasegawa, figures 2 and 5, paragraphs 0066- 0101, “[0078] The operation flow goes to step S200. In step S200, the signal processing unit 46 calculates eigenvalue .Lamba.1 - .Lambda.N (where, .Lambda.1 > .Lambda.2 > … >.Lamba.N), and calculates eigenvectors E1 - EN  which correspond to the eigenvalue .Lamba.1 - .Lambda.N respectively. [0079] The operation flow goes to step S210. [0083] In step S220, the signal processing unit 46 inserts the maximum eigenvalue .Lambda.1 and comparison eigenvalues .Lambda.M into the following equation (3) in order to calculate the eigenvalue S1 M of each of comparison eigenvalues  .Lambda.M.”; a range of eigenvalues is calculated, and ordered and creates a matrix of eigenvectors; S210 determines whether this is a calibration (i.e.  first event) or subsequent event; if it is a calibration event, the Eigenvalue rations are calculated when valid (see S224); these average values are later compared to the subsequent events).
obtaining a plurality of eigenvalues from the statistical matrix; obtaining a current eigenvalue statistical value according to the plurality of eigenvalues; and (Hasegawa, paragraph 0078-0089, “[0078] The operation flow goes to step S200. In step S200, the signal processing unit 46 calculates eigenvalue .Lamba.1 - .Lambda.N (where, .Lambda.1 > .Lambda.2 > … >.Lamba.N), and calculates eigenvectors E1 - EN  which correspond to the eigenvalue .Lamba.1 - .Lambda.N respectively. [0079] The operation flow goes to step S210.”; whether the calibrated or subsequent calculations, the process generates the ordered eigenvalues of Lamba.1 - .Lambda.N (where, .Lambda.1 > .Lambda.2 > … >.Lamba.N), and calculates eigenvectors E1 - EN which correspond to the eigenvalue .Lamba.1 - .Lambda.N respectively from the correlation matrix).
determining whether the current eigenvalue statistical value is within the first eigenvalue range, (Hasegawa, paragraph 0090-0094, “[0090] In step S260, the signal processing unit 46 estimates as the number “L” of the arrival radar waves having the eigenvalue  .Lambda. of not more than a predetermined judgment threshold value in the eigenvalues  .Lambda.1 to  .Lambda.N calculated in step S220, where L<N.”; a method of calculating the current eigenvalues and matrices, and then comparing the current matrix to the calibrated matrix in steps 260-280).
wherein when the current eigenvalue statistical value is within the first eigenvalue range, a first event associated with the indoor space is determined to be occurred. (Hasegawa, paragraph 0095-0100, “[0096] On the other hand, when the judgment result in step S280 indicates that there is no non-selected frequency peak remaining (“NO” in step S280), the operation flow goes to step S290. In step S290, the signal processing unit 46 executes a pair-matching process.”; a method of comparing the two eigenvalue matrices, and if the current value is valid, then declaring an object has been detected (S280) and calculating the objects distance and speed).
In view of the teachings of Hasegawa it would have been obvious for a person of ordinary skill in the art to apply the teachings of Hasegawa to Chen  at the time the application was filed in order to show how a radar device can use a correlation matrix of data, execution eigenvalue operations in order to estimate the position of objects.  In this office action, Chen clearly shows that eigenvalues can be used for this determination (see [0335]), but Chen does not describe the details of the eigenvalue calculations.  Hasegawa has been cited to show how eigenvalues can use the previously and currently collected amplitude measurements can be analyzed to show an object of interest.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Hasegawa to Chen before the effective filing date of the claimed invention in order to combine Hasegawa’s more detailed eigenvalue calculations and Chen’s more generic eigenvalue calculation in order to find an object in a changing environment.  The two eigenvalue calculations merely  perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 8, Chen, as modified by Hasegawa, teaches the indoor event detection method according to claim 7.
Chen further teaches wherein the statistical operation includes performing a covariance operation on the amplitude matrix to obtain a current covariance matrix as the statistical matrix. (Chen, paragraph 0343, “[0343] At least one characteristics of a function (e.g. auto-correlation function, auto-covariance function, cross correlation function, cross-covariance function, power spectral density, a time function, a frequency domain function, a frequency transform) may be determined (e.g. by an object tracking server, the processor, the Type 1 heterogeneous device, the Type 2 heterogeneous device, and/or another device).  [0353] The similarity score may also be based on a pair of, temporally adjacent or not so adjacent, CI from two different time series of CI. The similarity score may be or may include: a time reversal resonating strength (TRRS), a correlation, a cross-correlation, an auto-correlation, a covariance, a cross-covariance, an auto-covariance, an inner product of two vectors,”; that a covariance operation can be used on the CI (channel information), which was identified as an amplitude in claim 1 above).
Regarding claim 12, Chen, as modified by Hasegawa, teaches the indoor event detection method according to claim 7.
Chen further teaches wherein the memory further stores second event CSI and (Chen, paragraph 0283 and 0289, “[0268] The first section of the first time duration of the first CI time series may be a sliding section of the first CI time series. The second section of the second time duration of the second CI time series may be a sliding section of the second CI time series. [0283] The at least one current CI time series may be classified based on: the re-trained projection, the re-trained classifier, and/or the current CI time series. [0289] The channel information (CI) may be obtained from a communication hardware that is capable of providing the CI. … The communication hardware computes the CI and stores the CI in a buffer memory and make the CI available for extraction. The CI may comprise data and/or at least one matrices related to channel state information (CSI). [0506] FIG. 27 shows a particular example of a car with 4 seats, … Four Type 2 devices may be deployed, one at each of the 4 seats … the CI (channel information) associated with the occupied seat A may behave differently ( e.g. become smaller or bigger) from the CI associated with an empty seat A.”; that a series of CI information may be collected and stored in memory; a training event, a first event and at least a second event; that the process can be iterative for a single location, or the process can process multiple locations as is well known in the art).
Hasegawa teaches:
a second eigenvalue range obtained from the second event CSI, and (Hasegawa, figures 2 and 5, paragraphs 0066- 0101, “[0078] The operation flow goes to step S200. In step S200, the signal processing unit 46 calculates eigenvalue .Lamba.1 - .Lambda.N (where, .Lambda.1 > .Lambda.2 > … >.Lamba.N), and calculates eigenvectors E1 - EN  which correspond to the eigenvalue .Lamba.1 - .Lambda.N respectively. [0079] The operation flow goes to step S210. [0083] In step S220, the signal processing unit 46 inserts the maximum eigenvalue .Lambda.1 and comparison eigenvalues .Lambda.M into the following equation (3) in order to calculate the eigenvalue S1 M of each of comparison eigenvalues  .Lambda.M.”; a range of eigenvalues is calculated, and ordered and creates a matrix of eigenvectors; S210 determines whether this is a calibration (i.e.  first event) or subsequent event; if it is a calibration event, the Eigenvalue rations are calculated when valid (see S224); these average values are later compared to the subsequent events).
the processor is further configured to determine whether the current eigenvalue statistical value is within the first eigenvalue range or the second eigenvalue range, (Hasegawa, paragraph 0090-0094, “[0090] In step S260, the signal processing unit 46 estimates as the number “L” of the arrival radar waves having the eigenvalue  .Lambda. of not more than a predetermined judgment threshold value in the eigenvalues  .Lambda.1 to  .Lambda.N calculated in step S220, where L<N.”; a method of calculating the current eigenvalues and matrices, and then comparing the current matrix to the calibrated matrix in steps 260-280).
wherein when the current eigenvalue statistical value is within the second eigenvalue range, a second event associated with the indoor space is determined to be occurred. (Hasegawa, paragraph 0095-0100, “[0096] On the other hand, when the judgment result in step S280 indicates that there is no non-selected frequency peak remaining (“NO” in step S280), the operation flow goes to step S290. In step S290, the signal processing unit 46 executes a pair-matching process.”; a method of comparing the two eigenvalue matrices, and if the current value is valid, then declaring an object has been detected (S280) and calculating the objects distance and speed).
In view of the teachings of Hasegawa it would have been obvious for a person of ordinary skill in the art to apply the teachings of Hasegawa to Chen  at the time the application was filed in order to show how a radar device can use a correlation matrix of data, execution eigenvalue operations in order to estimate the position of objects.  In this office action, Chen clearly shows that eigenvalues can be used for this determination (see [0335]), but Chen does not describe the details of the eigenvalue calculations.  Hasegawa has been cited to show how eigenvalues can use the previously and currently collected amplitude measurements can be analyzed to show an object of interest.  Further,  Chen describes tracking multiple objects where Hasegawa shows only tracking a single object at a time. However, Hasegawa is directed towards a vehicle driving and avoiding objects - it is more than reasonable to conclude that Hasegawa would perform this tracking function continuously as opposed to only a single track and then shutting off.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Hasegawa to Chen before the effective filing date of the claimed invention in order to combine Hasegawa’s more detailed eigenvalue calculations and Chen’s more generic eigenvalue calculation in order to find an object in a changing environment.  The two eigenvalue calculations merely  perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648